 In theMatterof FLORENCE STOVE COMPANY, INC.andINTERNATIONALBROTHERHOODOF FIREMEN & OILERS, POWER HOUSEEMPLOYEES,OPERATORSAND MAINTENANCE MENCase No.13-R--3 63.-DecidedApril 9,1946Mr. William H. Greene,of Kankakee, Ill., for the Company.Mr. Michael J. Costello,of Chicago, Ill., for the Union.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a first amended petition duly filed by International Brother-hood of Firemen & Oilers, Power House Employees, Operators andMaintenance Men, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Florence Stove Company, Inc., Kankakee, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert T. Drake, TrialExaminer.The hearing was held at Chicago, Illinois, on January14, 1946.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFlorence Stove Company, Inc., is a Massachusetts corporation main-taining two plants, one located at Gardner, Massachusetts, and onelocated at Kankakee, Illinois.The Kankakee, Illinois, plant is aloneconcerned in this proceeding. The Company manufactures and dis-67 N. L R B, No 20.146 FLORENCE STOVE COMPANY, INC.147tributes domestic stoves and heaters. During the year 1945, while alsopartially engaged in war production, the Company purchased raw ma-terials consisting of sheet steel, castings, etc., valued in excess of$100,000, over 50 percent of which was shipped to the Company's plantfrom points outside the State of Illinois.During a like period theCompany manufactured finished products valued in excess of $200,000,over 50 percent of which was sold and distributed to points outsidethe State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Firemen & Oilers, Power HouseEmployees, Operators and MaintenanceMen, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union, which presently represents the productionand main-tenance employees at the Company's Kankakee plant, seeks certifica-tion as representative of a unit composed of all guards-watchmen atthe plant, including shift sergeants, but excluding the guard chief.The record discloses that there are seven guard-watchmen now em-ployed at the Company's plant, including the guard-chief, two shiftsergeants, and four guard-watchmen.They are under the directsupervision of a general foreman classified as the Safety Directorwho, in turn, is supervised by the General Superintendent.Theirduties are chiefly custodial in nature and include protection of com-pany property against theft, fire, and disorder, checking employeesi The Field Examiner reported that the Union submitted cards bearing the names of sixemployees listed on the Company's pay roll of January 11, 1946.There are approximatelysix employees in the appropriate unit. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDin and outof the gates, and patrolling the premises.Theyare uni-formed,armed,and deputized, with authorityto make arrests.The Company, althoughraising noobjection to the specificcomposi-tion of the unit, urges dismissal of the petition, contending thatrepresentationof the guards-watchmen by the Union would give riseto a conflict of interests and divided loyalties and would prevent theproper performance of the duties imposed upon the guards-watchmenin the event of labor disputes, thereby depriving the Company ofproper protection to its property.We have had occasion to considerlike contentions in many recent cases involving employees withsimilarduties and have found them to be without merit.2The Companyfurther contends that the Union is estopped from seeking to representtheguards-watchmen because these employees were specificallyexcluded from the unit of production and maintenance employeescovered by the Union's current contract.However,mere exclusion ofsuch employees without other reference thereto in the contract doesnot raise an inference that the Union thereby committed itself not toseek to admit or represent these employees in an appropriate unitapart from the production and maintenance employees.'We find that all guards-watchmen employed by the Company atitsKankakee plant, including the shift sergeants,4 but excluding theguard chief and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effectchanges inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations2 SeeAllegheny-LudlumSteelCorporation,64 N L R B 1055, and 64 N L R. B 1284,and cases cited therein.ItSeeMatter of Conaoledatxon Coal Company,63 N. L. R. B 169.SeeMatter of Craig Shipbuilding Corporation,65 N L R. B 97.SeeMatter of Cudahy Packing Company,65 N. L. R. B. 203.SeeMatter of Jones4Laughlin Steel Corporation,Vesta-ShannopinCoalDtvtsion,66N. L R. B. 386.Cf.Matter of Briggs Indiana Corporation,63 N. L. R. B. 1270.'The record revealsthat theseemployees have no supervisorystatus within theBoard'scustomarydefinitionthereof. FLORENCE STOVE COMPANY, INC.149Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Florence StoveCompany, Inc., Kankakee, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Brotherhood of Firemen & Oilers, Power House Em-ployees, Operators and Maintenance Men, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.